Per Cueiam.
The jury, under application of settled principles of law, resolved the issues of fact against the defendants. While the defendants’ well-prepared brief, and the argument of their counsel, present their contentions forcibly, a careful examination of their assignments of error discloses no new question or feature requiring extended discussion. The case was tried in substantial accord with established principles of law in this jurisdiction, and neither reversible nor prejudicial error has been made to appear sufficient to justify disturbing the trial below. The verdict and judgment are upheld.
No error.